U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A Amendment No. 5 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Avante Systems, Inc. (Exact name of Registrant as specified in its charter) NEVADA TBD (State or other jurisdiction of incorporation or organization) (Primary SIC Code Number) 695-24-05 Desa Kiara, Jalan Damasara Kuala Lumpur, Malaysia 86-075-2533705 Nevada Agency and Trust Company 50 West Liberty St, Suite 880 Reno, NV 89501 (Address and telephone number of principal executive offices) (Name and address of agent for service) Approximate date of commencement of proposed sale to public: As soon as practicable after the effective date of this Registration Statement. 99-0362655 (I.R.S. Employer Identification Number) If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box || If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer || Accelerated filer|| Non-accelerated filer|| (Do not check if a smaller reporting company) Smaller reporting company |X| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM PRICE SHARE (1) PROPOSED MAXIMUMAGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (3) Common Stock 390,000 shares This price was arbitrarily determined by Avante Systems, Inc. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. Already paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: David S. Jennings, Esq. 330 Carousel Parkway, Henderson, Nevada 89014 Phone: (702) 595-5150 / Fax: (800) 731-6120 Table of Contents SUBJECT TO COMPLETION, Dated May 4, 2011 PROSPECTUS AVANTE SYSTEMS, INC. COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 390,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.The selling shareholders are deemed underwriters, within the meaning of Section 2(11) of the Securities Act of 1933, as amended (the “Securities Act”). As underwriters, the selling shareholders are subject to the prospectus delivery requirements of the Securities Act.The shares under this prospective will be offered by the selling shareholders at a fixed price of $0.03 per share for the duration of the offering. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None We are currently in the development stage and have nominal operations and minimal assets, which makes us a “shell company” as defined in Rule 12b-2 of the Exchange Act, as amended. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is: May 4, 2011 2 Table of Contents Table of Contents SUMMARY 5 RISK FACTORS 7 RISKS ASSOCIATED WITH OUR FINANCIAL CONDITION 7 Because we are in the development stage and have nominal assets and minimal operations, we are considered a “shell company” and our business is difficult to evaluate. 7 Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. 7 Because we have a limited operating history, it is difficult to evaluate your investment in our stock. 7 RISKS ASSOCIATED WITH OUR BUSINESS MODEL 8 Because we may be unable to complete our development, manufacturing and commercialization of our cellular video camera, we could face significantly harm to our business plans, prospects, results of operations and financial condition. 8 Because we do not have exclusive agreements with the third party manufacturers that will manufacture our products, we may be unable to effectively manufacture and distribute our products or distribute them at all, which would adversely affect our reputation and materially reduce our revenues. 8 If the electronics market for cellular video cameras in Southeast Asia does not experience significant growth or if our products do not achieve broad acceptance, we will not be able to achieve revenues. 8 If we are unable to gauge trends and react to changing consumer preferences in a timely manner, our sales will decrease, and our business may fail. 9 In the event that we are unable to successfully compete in the electronics industry, we may not be able to achieve profitable operations. 9 Our products may contain defects, which could adversely affect our reputation and cause us to incur significant costs. 10 If we do not effectively implement measures to sell our products, we may never achieve revenues and you will lose your entire investment. 10 If we are unable to successfully manage growth, our operations could be adversely affected. 10 Because we intend to offer our product in China and other countries throughout Asia, we are subject to risks associated with international operations. 11 Because the industry is dependent upon general economic conditions and uncertainties, future developments could result in a material adverse effect on our business. 13 RISKS ASSOCIATED WITH MANAGEMENT AND CONTROL PERSONS 13 Because we are headquartered in the Far East, it may be difficult for U.S. investors to communicate or interact with our company. 13 Because our management is inexperienced in operating a cellular video camera business, our business plan may fail. 13 Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 13 If we are unable to hire and retain key personnel, we may not be able to implement our business plan. 13 Because our President and Director, Xu Hai Bo, and Director, Ran Hong Dan own an aggregate of 48% of our outstanding common stock, investors may find that corporate decisions influenced by these shareholders are inconsistent with the best interests of other shareholders. 13 RISKS RELATED TO LEGAL UNCERTAINTY 14 Because all of our executive officers and our directors reside outside of the United States, all the assets of these persons are located outside the United States, and all of our operations are performed outside the United States, you may have difficulty in enforcing your legal rights against us or our executive officers and directors. 14 If our products fail to meet industry standards, we will incur substantial litigation, judgment, product liability, and product recall costs, which will increase our losses and negatively affect our brand name reputation and product sales. 14 Even though we are not manufacturing the products ourselves, if any of the products we sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which will negatively affect the financial results of our business operations. 14 New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. 14 3 Table of Contents RISKS RELATED TO OUR SECURITIES 15 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 15 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 15 If we issue shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in a decrease in the value of our common stock and delay or prevent a change in control of us. 15 If our common stock is quoted on the over-the-counter bulletin board or traded and a public market for our common stock develops, short selling could increase the volatility of our stock price. 16 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 16 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 16 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 16 FORWARD-LOOKING STATEMENTS 17 USE OF PROCEEDS 17 DETERMINATION OF OFFERING PRICE 17 DILUTION 17 SELLING SHAREHOLDERS 18 PLAN OF DISTRIBUTION 19 LEGAL PROCEEDINGS 20 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 20 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 DESCRIPTION OF SECURITIES 22 INTERESTS OF NAMED EXPERTS AND COUNSEL 25 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 26 ORGANIZATION WITHIN THE LAST FIVE YEARS 26 DESCRIPTION OF BUSINESS 26 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 35 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 35 EXECUTIVE COMPENSATION 37 FINANCIAL STATEMENTS 39 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 40 AVAILABLE INFORMATION 40 4 Table of Contents Summary We were incorporated as Avante Systems Inc. on August 12, 2010, in the State of Nevada for the purpose of developing, manufacturing, and selling a video camera integrated with a 3G mobile phone module specifically for use in schools, child/eldercare facilities, and residences in Asia. We are a development stage company and have not generated significant sales to date. As of January 31, 2011, we had $35,308 in current assets and no current liabilities. Accordingly, we had working capital of $ 35,308 as of January 31, 2011. Since our inception through January 31, 2011, we have incurred a net loss of $17,192.We do not have enough cash to enable us to implement our business plan as set forth in this prospectus. For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing. Our principal executive offices are located at 50 West Liberty Street, Suite 880, Reno, NV 89501. Our operations office is located at 695-24-05 Desa Kiara, Jalan Damasara, Kuala Lumpur, Malaysia. Our phone number is 86-075-2533705. Our fiscal year end is October 31. The Offering Securities Being Offered Up to 390,000 shares of our common stock. Offering Price The offering price of the common stock is $0.03 per share. Minimum Number of Shares To Be Sold in This Offering None 5 Table of Contents Securities Issued and to be Issued 2,625,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our President and Director, Xu Hai Bo, and Director, Ran Hong Dan, own an aggregate of 48% of the common shares of our company and therefore has substantial control.All of the common stock to be sold under this prospectus will be sold by existing shareholders.There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Reason for Registration We are paying the expenses of the offering because we seek to: (i) become a reporting company with the Commission under the Securities Exchange Act of 1934; and (ii) enable our common stock to be quoted on the FINRA over-the-counter bulletin board.We plan to file a Form 8-A registration statement with the Commission prior to the effectiveness of the Form S-1 registration statement. The filing of the Form 8-A registration statement will cause us to become a reporting company with the Commission under the 1934 Act concurrently with the effectiveness of the Form S-1 registration statement. We must be a reporting company under the 1934 Act in order that our common stock is eligible for trading on the FINRA over-the-counter bulletin board.We believe that the registration of the resale of shares on behalf of existing shareholders may facilitate the development of a public market in our common stock if our common stock is approved for trading on a recognized market for the trading of securities in the United States. We consider that the development of a public market for our common stock will make an investment in our common stock more attractive to future investors.We believe that obtaining reporting company status under the 1934 Act and trading on the OTCBB should increase our ability to raise these additional funds from investors. Summary Financial Information Balance Sheet Data October 31, 2010 January 31, 2011 Cash $ $ Total Assets $ $ Liabilities $
